



 
AMENDED AND RESTATED SECURITY AGREEMENT
 
This AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
December 30, 2005, is made by and among InSite Vision Incorporated, a Delaware
corporation (the “Company”), S. Kumar Chandrasekaran, Ph.D. (the “Original
Holder”) and (i) THE BANK OF NEW YORK, a company organized under the laws of the
State of New York, as agent for and representative of the Original Holder and
the other holders from time to time of the 2003 Senior Notes (as defined below)
(each, together with its successors and assigns, a “2003 Holder” and
collectively the “2003 Holders”) and (ii) THE BANK OF NEW YORK, a company
organized under the laws of the State of New York, as agent for and
representative of the holders from time to time of the 2005 Senior Notes (as
defined below) (each, together with its successors and assigns, a “2005 Holder”
and collectively the “2005 Holders” and, together with the 2003 Holders, the
“Holders”). The Bank of New York, in its capacity as agent for the 2003 Holders
and in its capacity as agent for the 2005 Holders, is referred to herein as
“Collateral Agent.”
 
RECITALS
 
WHEREAS, the Company has issued to each 2003 Holder a promissory note (each such
note, as amended, restated, supplemented or modified from time to time, a “2003
Senior Note” and collectively, the “2003 Senior Notes”);
 
WHEREAS, the 2003 Senior Note is secured by a security interest granted by the
Company pursuant to a Security Agreement, dated as of July 15, 2003, by and
between the Company and the Original Holder (the “Original Security Agreement”);
 
WHEREAS, the Company has issued to each 2005 Holder a promissory note due June
30, 2006, as such date may be extended at the Company’s election in accordance
with the terms of such promissory notes (each such note, as amended, restated,
supplemented or modified from time to time, a “2005 Senior Note,” collectively,
the “2005 Senior Notes” and, collectively with the 2003 Senior Notes, the
“Senior Notes”);
 
WHEREAS, it is a condition precedent to the purchase of the 2005 Senior Notes by
the 2005 Holders that the Company shall have granted the security interests
contemplated by this agreement;
 
WHEREAS, the Collateral Agent has been appointed as agent for and representative
of the 2003 Holders and as agent for and representative of the 2005 Holders
pursuant to the terms of a Collateral Agency and Intercreditor Agreement dated
as of December 30, 2005 by and among the 2003 Holders, the 2005 Holders and the
Collateral Agent (the “Collateral Agency and Intercreditor Agreement”); and
 
WHEREAS, the Company and the Original Holder desire to amend and restate the
Original Agreement as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained and in order to induce the 2005 Holders to
purchase the 2005 Senior Notes, the Company, the Original Holder and the
Collateral Agent agree for the direct and enforceable benefit of Collateral
Agent, on behalf of itself and the 2003 Holders and the 2005 Holders, that the
Original Security Agreement is hereby amended and restated to read in its
entirety as follows:
 

--------------------------------------------------------------------------------


 
SECTION 1. DEFINITIONS; INTERPRETATION.
 
(a) CERTAIN DEFINED TERMS. As used in this Agreement, the following terms shall
have the following meanings:
 
“2003 SENIOR NOTE” has the meaning set forth in the Recitals to this Agreement.
 
“2003 SENIOR NOTE SECURED OBLIGATIONS” means the indebtedness, liabilities and
other obligations of the Company to each of the 2003 Holders evidenced by the
2003 Senior Notes (together with all extensions or renewals thereof), including
all unpaid principal thereunder, all interest accrued thereon (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to the Company, would accrue on such obligations, whether or not a claim
is allowed against the Company for such interest in the related bankruptcy
proceeding), and all other amounts payable by the Company to each 2003 Holder
thereunder or in connection therewith, whether now existing or hereafter
arising, and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and all obligations of every nature of
the Company now or hereafter existing under this Agreement.
 
“2005 SENIOR NOTE” has the meaning set forth in the Recitals to this Agreement.
 
“2005 SENIOR NOTE SECURED OBLIGATIONS” means the indebtedness, liabilities and
other obligations of the Company to each of the 2005 Holders evidenced by the
2005 Senior Notes (together with all extensions or renewals thereof), including
all unpaid principal thereunder, all interest accrued thereon (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to the Company, would accrue on such obligations, whether or not a claim
is allowed against the Company for such interest in the related bankruptcy
proceeding), and all other amounts payable by the Company to each 2005 Holder
thereunder or in connection therewith, whether now existing or hereafter
arising, and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and all obligations of every nature of
the Company now or hereafter existing under this Agreement.
 
“ACCOUNT CONTROL AGREEMENT” means any account control agreement or other
agreement with any securities intermediary or other Person granting control with
respect to any Investment Property or Deposit Account.
 
“ACCOUNTS” means any and all accounts of the Company, whether now existing or
hereafter acquired or arising, and in any event includes all accounts
receivable, contract rights and rights to payment of monetary obligations owed
to the Company arising out of or in connection with the sale or lease of
merchandise, goods or commodities or the rendering of services or arising from
any other transaction, however evidenced, and whether or not earned by
performance, all guaranties, indemnities and security with respect to the
foregoing, and all letters of credit relating thereto, in each case whether now
existing or hereafter acquired or arising.
 
-B-

--------------------------------------------------------------------------------


 
“BOOKS” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for the Company
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including: (i)
ledgers; (ii) records indicating, summarizing, or evidencing the Company’s
assets (including Inventory and Rights to Payment), business operations or
financial condition; (iii) computer programs and software; (iv) computer discs,
tapes, files, manuals, spreadsheets; (v) computer printouts and output of
whatever kind; (vi) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (vii) any and
all other rights now or hereafter arising out of any contract or agreement
between the Company and any service bureau, computer or data processing company
or other Person charged with preparing or maintaining any of the Company’s books
or records or with credit reporting, including with regard to the Company’s
Accounts.
 
“CHATTEL PAPER” means all writings of whatever sort which evidence a monetary
obligation and a security interest in or lease of specific goods, whether now
existing or hereafter arising.
 
“COLLATERAL” has the meaning set forth in Section 2.
 
“DEPOSIT ACCOUNT” means any demand, time, savings, passbook or like account now
or hereafter maintained by or for the benefit of the Company with a bank,
savings and loan association, credit union or like organization, and all funds
and amounts therein, whether or not restricted or designated for a particular
purpose.
 
“DOCUMENTS” means any and all documents of title, bills of lading, dock
warrants, dock receipts, warehouse receipts and other documents of the Company,
whether or not negotiable, and includes all other documents which purport to be
issued by a bailee or agent and purport to cover goods in any bailee’s or
agent’s possession which are either identified or are fungible portions of an
identified mass, including such documents of title made available to the Company
for the purpose of ultimate sale or exchange of goods or for the purpose of
loading, unloading, storing, shipping, transshipping, manufacturing, processing
or otherwise dealing with goods in a manner preliminary to their sale or
exchange, in each case whether now existing or hereafter acquired or arising.
 
“EQUIPMENT” means all now existing or hereafter acquired equipment of the
Company in all of its forms, wherever located, and in any event includes any and
all machinery, furniture, equipment, furnishings and fixtures in which the
Company now or hereafter acquires any right, and all other goods and tangible
personal property (other than Inventory), including tools, parts and supplies,
automobiles, trucks, tractors and other vehicles, computer and other electronic
data processing equipment and other office equipment, computer programs and
related data processing software, and all additions, substitutions,
replacements, parts, accessories, and accessions to and for the foregoing, now
owned or hereafter acquired, and including any of the foregoing which are or are
to become fixtures on real property.
 
“EVENT OF DEFAULT” has the meaning set forth in Section 10(a).
 
-C-

--------------------------------------------------------------------------------


 
“FINANCING STATEMENTS” has the meaning set forth in Section 3.
 
“GENERAL INTANGIBLES” means all general intangibles of the Company, now existing
or hereafter acquired or arising, and in any event includes: (i) all tax and
other refunds, rebates or credits of every kind and nature to which the Company
is now or hereafter may become entitled; (ii) all good will, choses in action
and causes of action, whether legal or equitable, whether in contract or tort
and however arising; (iii) all Intellectual Property Collateral; (iv) all
interests in limited and general partnerships and limited liability companies;
(v) all rights of stoppage in transit, replevin and reclamation; (vi) all
licenses, permits, consents, indulgences and rights of whatever kind issued in
favor of or otherwise recognized as belonging to the Company by any governmental
authority; and (vii) all indemnity agreements, guaranties, insurance policies
and other contractual, equitable and legal rights of whatever kind or nature; in
each case whether now existing or hereafter acquired or arising.
 
“GRANT” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit A annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit B annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit C annexed hereto.
 
“INSTRUMENTS” means any and all negotiable instruments and every other writing
which evidences a right to the payment of money, wherever located and whether
now existing or hereafter acquired, except: (i) investment property, (ii)
letters of credit and (iii) writings that evidence a right to payment arising
out of the use of a credit or charge card or information contained on or for use
with the card.
 
“INTELLECTUAL PROPERTY COLLATERAL” means the following properties and assets
owned or held by the Company or in which the Company otherwise has any interest,
now existing or hereafter acquired or arising:
 
(i) all patents and patent applications, domestic or foreign, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses, all rights to sue for past, present or future infringement
thereof, all rights arising therefrom and pertaining thereto and all reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, and all regulatory filings related thereto;
 
(ii) all copyrights and applications for copyright, domestic or foreign,
together with the underlying works of authorship (including titles), whether or
not the underlying works of authorship have been published and whether said
copyrights are statutory or arise under the common law, and all other rights and
works of authorship, all rights, claims and demands in any way relating to any
such copyrights or works, including royalties and rights to sue for past,
present or future infringement, all rights of renewal and extension of
copyright, and all licenses relating to any of the foregoing and all income and
royalties with respect to any licenses, and all regulatory filings related
thereto;
 
(iii) all state (including common law), federal and foreign trademarks, service
marks and trade names, and applications for registration of such trademarks,
service marks and trade names, all licenses relating to any of the foregoing and
all income and royalties with respect to any licenses, whether registered or
unregistered and wherever registered, all rights to sue for past, present or
future infringement or unconsented use thereof, all rights arising therefrom and
pertaining thereto and all reissues, extensions and renewals thereof, and all
regulatory filings related thereto;
 
-D-

--------------------------------------------------------------------------------


 
(iv) all trade secrets, trade dress, trade styles, logos, other source of
business identifiers, mask-works, mask-work registrations, mask-work
applications, software, confidential information, customer lists, license
rights, advertising materials, operating manuals, methods, processes, know-how,
algorithms, formulae, databases, quality control procedures, product, service
and technical specifications, operating, production and quality control manuals,
sales literature, drawings, specifications, blue prints, descriptions,
inventions, name plates and catalogs, and all licenses relating to any of the
foregoing and all income and royalties with respect to any licenses, and all
regulatory filings related thereto; and
 
(v) the entire goodwill of or associated with the businesses now or hereafter
conducted by the Company connected with and symbolized by any of the
aforementioned properties and assets.
 
“INVENTORY” means any and all of the Company’s inventory in all of its forms,
wherever located, whether now owned or hereafter acquired, and in any event
includes all goods (including goods in transit) which are held for sale, lease
or other disposition, including those held for display or demonstration or out
on lease or consignment or to be furnished under contract of service, or which
are raw materials, work in process, finished goods or materials used or consumed
in the Company’s business, and the resulting product or mass, and all
repossessed, returned, rejected, reclaimed and replevied goods, together with
all parts, components, supplies, packing and other materials used or usable in
connection with the manufacture, production, packing, shipping, advertising,
selling or furnishing of such goods; and all other items hereafter acquired by
the Company by way of substitution, replacement, return, repossession or
otherwise, and all additions and accessions thereto, and any Document
representing or relating to any of the foregoing at any time.
 
“INVESTMENT PROPERTY” means any and all investment property of the Company,
including all securities, whether certificated or uncertificated, security
entitlements, securities accounts, commodity contracts and commodity accounts,
and all financial assets held in any securities account or otherwise, wherever
located, and whether now existing or hereafter acquired or arising.
 
“LETTER OF CREDIT PROCEEDS” means any and all proceeds of written letters of
credit.
 
“LIEN” means any mortgage, pledge, security interest, assignment, deposit
arrangement, charge or encumbrance, lien or other type of preferential
arrangement (other than a financing statement filed by a lessor in respect of an
operating lease not intended as security).
 
“PERMITTED LIENS” means: (i) Liens in favor of the Collateral Agent; (ii)
existing Liens (including without limitation leases and subleases) existing as
of the date hereof and listed on Schedule III hereto, and Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness or
other obligations secured by such existing Liens; (iii) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings and which are
adequately reserved for in accordance with generally accepted accounting
principles, provided the same does not have priority over any of the Collateral
Agent’s Liens; (iv) Liens of materialmen, mechanics, warehousemen, carriers or
employees or other similar Liens provided for by mandatory provisions of law and
securing obligations either not delinquent or being contested in good faith by
appropriate proceedings and which do not in the aggregate materially impair the
use or value of the property or risk the loss or forfeiture thereof; (v) Liens
consisting of deposits or pledges to secure the performance of bids, trade
contracts, leases, public or statutory obligations, or other obligations of a
like nature incurred in the ordinary course of business; (vi) Liens upon or in
any property or assets and the Proceeds thereof acquired or held by the Company
to secure the purchase price of such property or assets, or indebtedness or
other obligations incurred solely for the purpose of financing or refinancing
the acquisition thereof; and (vii) other Liens approved in writing by the
Collateral Agent, acting at the direction of the Holders pursuant to the terms
of the Collateral Agency and Intercreditor Agreement.
 
-E-

--------------------------------------------------------------------------------


 
“PERSON” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or any other entity
of whatever nature or any governmental agency or authority.
 
“PROCEEDS” means whatever is acquired from or upon the sale, lease, license,
collection, use, exchange or other disposition, whether voluntary or
involuntary, of any Collateral or other assets of the Company, including
“proceeds” as defined in the UCC, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to or for the account of the Company
from time to time with respect to any of the Collateral, any and all payments
(in any form whatsoever) made or due and payable to the Company from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral or for or on account of any damage or injury to or conversion of any
Collateral by any Person, any and all other tangible or intangible property
received upon the sale or disposition of Collateral, and all proceeds of
proceeds.
 
“RIGHTS TO PAYMENT” means all Accounts, and any and all rights and claims to the
payment or receipt of money or other forms of consideration of any kind in, to
and under all Chattel Paper, Documents, General Intangibles, Instruments,
Investment Property and Proceeds.
 
“SENIOR NOTE SECURED OBLIGATIONS” means the 2003 Senior Note Secured Obligations
together with the 2005 Senior Note Secured Obligations.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
 
-F-

--------------------------------------------------------------------------------


 
(b) TERMS DEFINED IN UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement shall have the meanings assigned to them in
the UCC.
 
SECTION 2. SECURITY INTEREST.
 
(a) GRANT OF SECURITY INTEREST. As security for the payment and performance of
the Senior Note Secured Obligations, the Company hereby pledges, assigns,
transfers, hypothecates and sets over to the Collateral Agent, and hereby grants
to the Collateral Agent, as agent for and representative of the 2003 Holders and
as agent for and representative of the 2005 Holders, a security interest in all
of the Company’s right, title and interest in, to and under the following
property, wherever located and whether now existing or owned or hereafter
acquired or arising (collectively, the “Collateral”): (i) all Accounts; (ii) all
Rights to Payment; (iii) all Chattel Paper; (iv) all Deposit Accounts; (v) all
Documents; (vi) all Equipment; (vii) all General Intangibles; (viii) all
Instruments; (ix) all Inventory; (x) all Investment Property; (xi) all Books;
(xii) all Letter of Credit Proceeds; and (xiii) all products and Proceeds of any
and all of the foregoing.
 
(b) Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and the Company shall not be deemed to have granted a
security interest in, (i) any of the Company’s rights or interests in any
license, contract or agreement to which the Company is a party or any of its
rights or interests thereunder to the extent, but only to the extent, that such
a grant would, under the terms of such license, contract or agreement or
otherwise, result in a breach of the terms of, or constitute a default under any
license, contract or agreement to which the Company is a party (other than to
the extent that any such term would be rendered ineffective pursuant to the UCC
or any other applicable law (including the Bankruptcy Code, 11 U.S.C.
Sec. 362(a) (the “Bankruptcy Code”)) or principles of equity); provided, that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and the Company shall be deemed to have
granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (ii) any real property leasehold or fee,
unless the Company has executed a mortgage or deed of trust covering such real
property leasehold or fee. The Company hereby represents and warrants to the
Collateral Agent and the Holders that each license, contract or agreement to
which the Company is a party relating to Azasite is included in the Collateral
and is not excluded as a result of this Section 2(b).
 
(c) COMPANY REMAINS LIABLE. Anything herein to the contrary notwithstanding, (i)
the Company shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Company from any of its
duties or obligations under such contracts, agreements and other documents
included in the Collateral and (iii) the Collateral Agent shall not have any
obligation or liability under any contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the Collateral
Agent be obligated to perform any of the obligations or duties of the Company
thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Collateral hereunder.
 
-G-

--------------------------------------------------------------------------------


 
(d) CONTINUING SECURITY INTEREST. The Company agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until terminated in accordance with Section 21.
 
(f) INTERCREDITOR PROVISIONS. The security interests and liens granted to the
Collateral Agent under Section 2(a) of this Agreement with respect to the 2003
Senior Note Secured Obligations and the 2005 Senior Note Secured Obligations
shall have equal priority and are otherwise subject to the terms of the
Collateral Agency and Intercreditor Agreement.
 
SECTION 3. PERFECTION PROCEDURES.
 
(a) FINANCING STATEMENTS, ETC.
 
(i) The Company hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Company. The Company
agrees that a photographic or other reproduction of this Agreement or of a
financing statement signed by the Company shall be sufficient as a financing
statement and may be filed as a financing statement in any and all
jurisdictions. Without limiting the foregoing, upon the request of the
Collateral Agent, the Company shall execute and deliver to the Collateral Agent
concurrently with the execution of this Agreement, and at any time and from time
to time thereafter, all financing statements, continuation financing statements,
termination statements, security agreements, chattel mortgages, assignments,
patent, copyright and trademark collateral assignments, fixture filings,
warehouse receipts, documents of title, affidavits, reports, notices, schedules
of account, letters of authority and all other documents and instruments, in a
form reasonably satisfactory to the Collateral Agent (the “Financing
Statements”), and take all other action, as the Collateral Agent may request, to
perfect and continue perfected, maintain the priority of or provide notice of,
the Collateral Agent’s security interest in the Collateral and to accomplish the
purposes of this Agreement.
 
(ii) Within 30 days of the date hereof, the Company shall record Grants with the
applicable intellectual property filing offices evidencing the Collateral
Agent’s security interest in the Intellectual Property Collateral.
 
(b) CERTAIN AGENTS. Any third person at any time and from time to time holding
all or any portion of the Collateral shall be deemed to, and shall, hold the
Collateral as the agent of, and as pledge holder for, the Collateral Agent. At
any time and from time to time, the Collateral Agent may give notice to any
third person holding all or any portion of the Collateral that such third person
is holding the Collateral as the agent of, and as pledge holder for, the
Collateral Agent.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES. In addition to the representations
and warranties of the Company to the Holders set forth in the Senior Notes
issued to the Holders, the Company represents and warrants that:
 
-H-

--------------------------------------------------------------------------------


 
(a) JURISDICTION OF ORGANIZATION. The Company’s name as it appears in official
filings in the state of its organization, type of organization (i.e.
corporation, limited partnership, etc.), jurisdiction of organization and
organization number provided by the applicable government authority of the
jurisdiction of organization are set forth on Schedule I annexed hereto.
 
(b) NAMES. The Company (or predecessor by merger or otherwise of the Company)
has not, within the five year period preceding the date hereof had a different
name from the name of the Company listed on the signature page hereof, except as
set forth in Schedule II annexed hereto.
 
(c)  SECURITY INTERESTS.
 
(i)  This Agreement creates a security interest against the Collateral in which
the Company now has rights and will create a security interest which is
enforceable against the Collateral in which the Company hereafter acquires
rights at the time the Company acquires any such rights; and
 
(ii)  The Collateral Agent has a security interest in the Collateral in which
the Company now has rights, and will have a security interest in the Collateral
in which the Company hereafter acquires rights at the time the Company acquires
any such rights, in each case securing the payment and performance of the Senior
Note Secured Obligations except for and subject to Permitted Liens.
 
(iii) The Company owns its interest in the Collateral, free and clear of any
Liens other than Permitted Liens.
 
SECTION 5. COVENANTS. For so long as any of the Senior Note Secured Obligations
remain unsatisfied, the Company agrees that:
 
(a) DEFENSE OF COLLATERAL. The Company will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Collateral Agent’s right or interest in, the Collateral.
 
(b) PRESERVATION OF COLLATERAL. The Company will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral in all material respects.
 
(c) EXPENSES. The Company will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral.
 
(d) NAME; JURISDICTION. Without the written consent of the Collateral Agent, the
Company will not change (i) its name from the name of the Company listed on the
signature page hereof and the Company’s name as it appears in official filings
in the state of its organization, unless, in each case, it provides the
Collateral Agent with thirty (30) days’ advance written notice thereof, (ii) its
type of organization (i.e. corporation, limited partnership, etc.), or (iii) its
jurisdiction of organization.
 
-I-

--------------------------------------------------------------------------------


 
(e) MAINTENANCE OF INTELLECTUAL PROPERTY. The Company shall diligently prosecute
and maintain all material Intellectual Property Collateral, at its sole cost and
expense, including, but not limited to, the filing of patent and trademark
applications with respect to any material Intellectual Property Collateral that
the Company determines in its commercially reasonable judgment should be made,
and the defense of any infringement of, and/or challenge to, any material
portion of the Intellectual Property Collateral.
 
(f) NOTICE OF CHANGE. The Company shall provide the Collateral Agent with
written notice should there be any claims of infringement with respect to any
material portion of the Intellectual Property Collateral.
 
(g) ADDITIONAL LIENS. The Company shall not grant any Liens on its Collateral
other than those granted under this Agreement and Permitted Liens.
 
SECTION 6. RIGHTS TO PAYMENT.
 
(a) COLLECTION OF RIGHTS TO PAYMENT. At the written request of the Collateral
Agent, upon and after the occurrence and during the continuance of any Event of
Default, all remittances received by the Company shall be, in accordance with
the Collateral Agent’s instructions, remitted to the Collateral Agent or its
designee or deposited to an account with the Collateral Agent or its designee in
the form received (with any necessary endorsements or instruments of assignment
or transfer).
 
(b) INVESTMENT PROPERTY AND INSTRUMENTS. At the written request of the
Collateral Agent, upon and after the occurrence and during the continuance of
any Event of Default, the Collateral Agent or its designee shall be entitled to
receive all distributions and payments of any nature with respect to any
Investment Property or Instruments, and all such distributions or payments
received by the Company shall be held in trust for the Collateral Agent or its
designee to the extent permitted by applicable law and, in accordance with the
Collateral Agent’s instructions, remitted to the Collateral Agent or its
designee or deposited to an account with the Collateral Agent or its designee in
the form received (with any necessary endorsements or instruments of assignment
or transfer). Following the occurrence and during the continuance of an Event of
Default, at the written request of the Collateral Agent, any such distributions
and payments with respect to any Investment Property held in any securities
account shall be held and retained in such securities account, in each case as
part of the Collateral hereunder. Additionally, the Collateral Agent, as agent
for and representative of the Holders, shall have the right, upon the occurrence
and during the continuance of an Event of Default, following prior written
notice to the Company, to vote and to give consents, ratifications and waivers
with respect to any Investment Property and Instruments, and to exercise all
rights of conversion, exchange, subscription or any other rights, privileges or
options pertaining thereto to the extent permitted by applicable law as if the
Collateral Agent were the absolute owner thereof; PROVIDED, that the Collateral
Agent shall have no duty to exercise any of the foregoing rights afforded to it
and shall not be responsible to the Company or any other Person for any failure
to do so or delay in doing so to the extent permitted by applicable law.
 
SECTION 7. AUTHORIZATION; COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. The
Collateral Agent shall have the right to, in the name of the Company, without
notice to or assent by the Company, and the Company hereby constitutes and
appoints the Collateral Agent (and any of the Collateral Agent’s agents) as the
Company’s true and lawful attorney-in-fact, with full power and authority to:
 
-J-

--------------------------------------------------------------------------------


 
(i) sign any of the Financing Statements which must be executed or filed to
perfect or continue perfected, maintain the priority of or provide notice of,
the Collateral Agent’s security interest in the Collateral;
 
(ii) upon the occurrence and during the continuance of an Event of Default:
 
(A) take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;
 
(B) sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors (with respect to the Collateral);
 
(C) send requests for verification of Rights to Payment to the customers or
other obligors of the Company (with respect to the Collateral);
 
(D) contact, or direct the Company to contact, all account debtors and other
obligors on the Rights to Payment and instruct such account debtors and other
obligors to make all payments directly to the Collateral Agent or its designee;
 
(E) assert, adjust, sue for, compromise or release any claims under any policies
of insurance;
 
(F) exercise dominion and control over, and refuse to permit further withdrawals
from, Deposit Accounts maintained with any financial institution or other
Person;
 
(G) notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment to remit all amounts representing collections
on the Rights to Payment directly to the Collateral Agent or its designee;
 
(H) ask, demand, collect, receive and give acquittances and receipts for any and
all Rights to Payment, enforce payment or any other rights in respect of the
Rights to Payment and all other Collateral, grant consents, agree to any
amendments, modifications or waivers of the agreements and documents governing
the Rights to Payment and all other Collateral, and otherwise file any claims,
take any action or institute, defend, settle or adjust any actions, suits or
proceedings with respect to the Collateral, as the Collateral Agent may deem
necessary or desirable to maintain, preserve and protect the Collateral, to
collect the Collateral or to enforce the rights of the Collateral Agent with
respect to the Collateral;
 
(I) execute any and all applications, documents, papers and instruments
necessary for the Collateral Agent to use the Intellectual Property Collateral
and grant or issue any exclusive or non-exclusive license or sublicense with
respect to any Intellectual Property Collateral;
 
-K-

--------------------------------------------------------------------------------


 
(J) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral;
 
(K) execute and deliver to any securities intermediary or other Person any
entitlement order, Account Control Agreement or other notice, document or
instrument which the Collateral Agent may deem necessary or advisable to
maintain, protect, realize upon and preserve the Investment Property and the
Collateral Agent’s security interest therein;
 
(L) execute any and all such other documents and instruments, and do any and all
acts and things for and on behalf of the Company, which the Collateral Agent may
deem necessary or advisable to maintain, protect, realize upon and preserve the
Collateral and the Collateral Agent’s security interest therein and to
accomplish the purposes of this Agreement; and
 
(M) execute any and all action necessary to prosecute, maintain or defend the
Intellectual Property Collateral, except to the extent that the claims asserted
against the Intellectual Property Collateral in question, if successful, are not
likely to have a material adverse affect on the assets, liabilities, business or
operations of the Company.
 
The foregoing power of attorney is coupled with an interest and irrevocable so
long as the Senior Note Secured Obligations have not been paid and performed in
full. The Company hereby ratifies, to the extent permitted by law, all that the
Collateral Agent shall lawfully and in good faith do or cause to be done by
virtue of and in compliance with this Section 7.
 
SECTION 8. COLLATERAL AGENT PERFORMANCE OF COMPANY OBLIGATIONS. Upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent may perform or pay any obligation which the Company has agreed to perform
or pay under or in connection with this Agreement, and the Company shall
reimburse the Collateral Agent on demand for any reasonable amounts paid by the
Collateral Agent pursuant to this Section 8 to the extent permitted by
applicable law.
 
SECTION 9. COLLATERAL AGENT’S DUTIES. Notwithstanding any provision contained in
this Agreement, the Collateral Agent shall have no duty to exercise any of the
rights, privileges or powers afforded to it and shall not be responsible to the
Company or any other Person for any failure to do so or delay in doing so.
Beyond the exercise of reasonable care to assure the safe custody of Collateral
in the Collateral Agent’s possession and the accounting for moneys actually
received by the Collateral Agent hereunder, the Collateral Agent shall have no
duty or liability to exercise or preserve any rights, privileges or powers
pertaining to the Collateral to the extent permitted by applicable law.
Notwithstanding any provision contained herein, the Collateral Agent’s liability
for the performance of any duties hereunder shall be limited by the Collateral
Agency and Intercreditor Agreement, including but not limited to Sections 4.01
through 4.06 and 4.09 of such agreement.
 
SECTION 10. REMEDIES.
 
(a) REMEDIES. Upon the occurrence and during the continuance of any Event of
Acceleration (as defined in the 2003 Senior Notes or the 2005 Senior Notes) or
any failure to pay any Senior Note at maturity (any such event, an “Event of
Default”), the Collateral Agent shall have, in addition to all other rights and
remedies granted to it in this Agreement, all rights and remedies of a secured
party under the UCC and other applicable laws and, without limiting the
generality of the foregoing, the Company agrees that to the extent permitted by
applicable law:
 
-L-

--------------------------------------------------------------------------------


 
(i) The Collateral Agent may peaceably and without notice enter any premises of
the Company, take possession of any of the Collateral, remove or dispose of all
or part of the Collateral on any premises of the Company or elsewhere, and
otherwise collect, receive, appropriate and realize upon all or any part of the
Collateral, and demand, give receipt for, settle, renew, extend, exchange,
compromise, adjust, or sue for all or any part of the Collateral, as the
Collateral Agent may determine.
 
(ii) The Collateral Agent may require the Company to assemble all or any part of
the Collateral and make it available to the Collateral Agent at any place and
time designated by the Collateral Agent.
 
(iii) To the extent permitted by an applicable license, the Collateral Agent may
use or transfer any of the Company’s rights and interests in any Intellectual
Property Collateral, by license, by sublicense or otherwise, on such conditions
and in such manner as the Collateral Agent may determine.
 
(iv) The Collateral Agent may secure the appointment of a receiver of the
Collateral or any part there of (to the extent and in the manner provided by
applicable law).
 
(v) The Collateral Agent may withdraw (or cause to be withdrawn) any and all
funds from any Deposit Accounts or securities accounts.
 
(vi) The Collateral Agent may sell, resell, lease, use, assign, transfer or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing (utilizing in
connection therewith any of the Company’s assets, without charge or liability to
the Collateral Agent therefor) at public or private sale, by one or more
contracts, in one or more parcels, at the same or different times, for cash or
credit, or for future delivery without assumption of any credit risk, all as the
Collateral Agent deems advisable; provided, however, that the Company shall be
credited with the net proceeds of sale only when such proceeds are finally
collected by the Collateral Agent. The Collateral Agent shall have the right, as
agent for and representative of the Holders, upon any such public sale, and, to
the extent permitted by law, upon any such private sale, to purchase the whole
or any part of the Collateral so sold, free of any right or equity of
redemption, which right or equity of redemption the Company hereby releases, to
the extent permitted by law. The Company hereby agrees that the sending of
notice by ordinary mail, postage prepaid, to the address of the Company set
forth in Section 12 hereof, of the place and time of any public sale or of the
time after which any private sale or other intended disposition is to be made,
shall be deemed reasonable notice thereof if such notice is sent ten days prior
to the date of such sale or other disposition or the date on or after which such
sale or other disposition may occur. The Company recognizes that the Collateral
Agent may be unable to make a public sale of any or all of the Investment
Property, by reason of prohibitions contained in applicable securities laws or
otherwise, and expressly agrees that a private sale to a restricted group of
purchasers for investment and not with a view to any distribution thereof shall
be considered a commercially reasonable sale.
 
(b) LICENSE. Effective upon the occurrence and during the continuance of an
Event of Default, for the purpose of enabling the Collateral Agent to exercise
its rights and remedies under this Section 10 or otherwise in connection with
this Agreement, the Company hereby grants to the Collateral Agent an
irrevocable, non-exclusive and assignable license (exercisable without payment
or royalty or other compensation to the Company) to use, license or sublicense
any Intellectual Property Collateral, except to the extent a grant of such
license would violate the terms of an existing agreement to which the Company is
a party.
 
-M-

--------------------------------------------------------------------------------


 
(c) APPLICATION OF PROCEEDS. The cash proceeds actually received from the sale
or other disposition or collection of Collateral, and any other amounts received
in respect of the Collateral the application of which is not otherwise provided
for herein, shall be applied (pro rata, as applicable) (i) first, to any fees,
costs, expenses and other amounts due to the Collateral Agent; (ii) second, to
any fees, costs, expenses and other amounts (other than principal and interest
under the 2003 Senior Notes) due to the 2003 Holders under the 2003 Senior Notes
and to any fees, costs, expense and other amounts (other than principal and
interest under the 2005 Senior Notes) due to the 2005 Holders under the 2005
Senior Notes, on a pro rata basis; (iii) third, to accrued and unpaid interest
due to the 2003 Holders under the 2003 Senior Notes and to accrued and unpaid
interest due to the 2005 Holders under the 2005 Senior Notes, on a pro rata
basis; and (iv) fourth, to principal due to the 2003 Holders under the 2003
Senior Notes and to principal due to the 2005 Holders under the 2005 Senior
Notes, on a pro rata basis. Any surplus thereof which exists after payment and
performance in full of the Secured Obligations shall be promptly paid over to
the Company or otherwise disposed of as required by the UCC or other applicable
law. The Company shall remain liable to each of the Holders for any deficiency
which exists after any sale or other disposition or collection of Collateral to
the extent permitted by applicable law. The Company shall maintain an updated
registry which shall contain the names of each Holder and the Collateral Agent
and the amounts due to each Holder and the Collateral Agent under this Section
10(c). The Company shall furnish the Collateral Agent with such registry, as the
Collateral Agent shall from time to time request.
 
SECTION 11. CERTAIN WAIVERS. The Company waives, to the fullest extent permitted
by law, (i) any right of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Senior Note Secured
Obligations; (ii) any right to require the Collateral Agent or the Holders (A)
to proceed against any Person, (B) to exhaust any other collateral or security
for any of the Secured Obligations, (C) to pursue any remedy in the Collateral
Agent’s or Holders’ power, or (D) to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests or notices
of dishonor in connection with any of the Collateral; and (iii) all claims,
damages, and demands against the Collateral Agent or the Holders arising out of
the repossession, retention, sale or application of the proceeds of any sale of
the Collateral.
 
SECTION 12. NOTICES. Except as otherwise provided herein, any notice or demand
which, by the provisions hereof, is required or which may be given to or served
upon the parties hereto shall be in writing and, if by telegram, telecopy or
telex, shall be deemed to have been validly served, given or delivered when
delivery is confirmed electronically, if by personal delivery, shall be deemed
to have been validly served, given or delivered upon actual delivery and, if
mailed, shall be deemed to have been validly served, given or delivered three
(3) business days after deposit in the United States mail, as registered or
certified mail, with proper postage prepaid and addressed to the party or
parties to be notified, at the following addresses (or such other address(es))
as a party may designate for itself by like notice:
 
-N-

--------------------------------------------------------------------------------


 
If to Collateral Agent:
To the address set forth for the Collateral Agent on the signatures pages
attached hereto
    With a copy to: McGuire, Craddock & Strother, P.C.   500 North Akard, Suite
3550   Dallas, Texas 75201   Facsimile: (214) 954-6868   Attention: Jonathan
Thalheimer, Esq.    
If to the Original Holder:
S. Kumar Chandrasekaran, Ph.D.
 
14 Magee Court
 
Moraga, California 94556
   
If to the Company:
InSite Vision Incorporated
 
965 Atlantic Avenue
 
Alameda, California 94501
 
Facsimile: (510) 747-1382
 
Attention: Sandi Heine (or if Sandi Heine is no longer an authorized officer of
the Company, any other authorized officer)
   
With a copy to:
O’Melveny & Myers LLP
 
2765 Sand Hill Road
 
Menlo Park, California 94025
 
Facsimile: (650) 473-2601
 
Attention: Timothy R. Curry, Esq.

 
SECTION 13. NO WAIVER; CUMULATIVE REMEDIES. No failure on the part of the
Collateral Agent to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to the Collateral Agent.
 
SECTION 14.  (a) COSTS AND EXPENSES. The Company agrees to pay on demand all
reasonable costs and expenses to the Collateral Agent, and the reasonable fees
and disbursements of the Collateral Agent’s counsel, in connection with the
enforcement or attempted enforcement of, and preservation of any rights or
interests under, this Agreement, including the protection, sale or collection
of, or other realization upon, any of the Collateral, including all expenses of
taking, collecting, holding, sorting, handling, preparing for sale, selling, or
the like, and other such expenses of sales and collections of Collateral.
 
(b) INDEMNIFICATION. The Company hereby agrees to indemnify the Collateral
Agent, its agents, counsel and other advisors (each an “Indemnified Person”)
against, and hold each of them harmless from, any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel to an Indemnified Person, which may
be imposed on, incurred by, or asserted against any Indemnified Person, in any
way relating to or arising out of this Agreement or the transactions
contemplated hereby or any action taken or omitted to be taken by it hereunder
(the “Indemnified Liabilities”); PROVIDED, that the Company shall not be liable
to any Indemnified Person for any portion of such Indemnified Liabilities to the
extent they are found by a final decision of a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence or willful
misconduct. If and to the extent that the foregoing indemnification is for any
reason held unenforceable, the Company agrees to make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
-O-

--------------------------------------------------------------------------------


 
(c) OTHER CHARGES. The Company agrees to indemnify the Collateral Agent against
and hold it harmless from any and all present and future stamp, transfer,
documentary and other such taxes, levies, fees, assessments and other charges
made by any jurisdiction by reason of the execution, delivery, performance and
enforcement of this Agreement.
 
SECTION 15. GENDER AND NUMBER. In this Agreement the masculine shall include the
feminine and the singular shall include the plural and vice versa.
 
SECTION 16. GOVERNING LAW AND RELATED MATTERS. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT RESORT TO THAT STATE’S CONFLICT-OF-LAW RULES,
EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY
OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
NEW YORK.
 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE COMPANY ARISING OUT OF OR RELATING
TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT THE COMPANY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. The
Company hereby agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to the Company at its address set forth in Section 12 hereof, such
service being hereby acknowledged by the Company to be sufficient for personal
jurisdiction in any action against the Company in any such court and to be
otherwise effective and binding service in every respect. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of the Collateral Agent to bring proceedings against the Company
in the courts of any other jurisdiction.
 
THE COMPANY AND THE COLLATERAL AGENT HEREBY IRREVOCABLY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.
The scope of this waiver is intended to be all-encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this transaction, including without limitation contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. The Company
and the Collateral Agent (i) acknowledge that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this relationship, and that each will continue
to rely on this waiver in their related future dealings and (ii) further
warrants and represents that each has reviewed this waiver with its legal
counsel and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF
THIS AGREEMENT. In the event of litigation, this provision may be filed as a
written consent to a trial by the court.
 
-P-

--------------------------------------------------------------------------------


 
SECTION 17. ENTIRE AGREEMENT; AMENDMENT. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of the Company and the Collateral
Agent.
 
SECTION 18. SEVERABILITY. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.
 
SECTION 19. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
 
SECTION 20. CONTINUING SECURITY INTEREST; TRANSFER OF NOTES. This Agreement
shall create a continuing security interest in the Collateral and shall (i)
remain in full force and effect until the payment in full of all of the Senior
Note Secured Obligations, (ii) be binding on the Company and its successors and
assigns, and (iii) inure together with the rights of Collateral Agent hereunder,
to the benefit of Collateral Agent and its successors, transferees and assigns,
as agent for and representative of the Holders. Without limiting the generality
of the foregoing clause (iii), any Holder may assign or otherwise transfer any
Senior Notes held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Holder. 
 
SECTION 21. TERMINATION. Upon payment in full of all Senior Note Secured
Obligations (i) this Agreement and any and all security interests, liens and/or
other encumbrances granted by the Company to the Collateral Agent, as agent for
and representative of the 2003 Holders and the 2005 Holders, shall, without any
further action by the Company or the Collateral Agent, automatically terminate
and be released and be of no further force and effect, (ii) the Collateral Agent
shall promptly execute and deliver to the Company such agreements, releases,
satisfactions, documents and instruments reasonably requested by the Company as
shall be necessary to evidence termination of all security interests given by
the Company to the Collateral Agent hereunder, and (iii) the Collateral Agent
hereby authorizes the Company to file, record and/or deliver all reasonably
requested agreements, releases, satisfactions, instruments, or documents
evidencing the terminations and releases provided for herein and to file
termination statements under the UCC with respect to the Collateral. Upon the
receipt from the Company of written notice of a binding agreement with respect
to a bona fide sale, collaboration, partnering transaction or similar
transaction between the Company and a third party involving the sale or
licensing of one or more Company assets which (x) will result in all Senior Note
Secured Obligations being paid in full and (y) is anticipated to close within
the ten (10) day period subsequent to the date of delivery of such written
notice, all documents and instruments to be delivered pursuant to clause (ii)
above shall be delivered by the Collateral Agent to counsel to the Company
within five (5) business days of such written notice from the Company so as to
enable such counsel to the Company to hold, in escrow, such documents and
instruments in its possession pending the closing of such transaction and
payment in full of all Senior Note Secured Obligations.
 
-Q-

--------------------------------------------------------------------------------


 
 
[remainder of page left intentionally blank]
 
 
-R-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written. 
 

“COMPANY”      “COLLATERAL AGENT”          INSITE VISION INCORPORATED, a
Delaware corporation      THE BANK OF NEW YORK         
By: _________________________     By: _________________________
Name:
   
Name:
Title:
   
Title:
              Notice Address:  600 E. Las Colinas Blvd.  Suite #1300 Irving,
Texas 75039         
Attn: Stephen Jerard           

 
“ORIGINAL HOLDER”

S. KUMAR CHANDRASEKARAN, PH.D.
 
____________________________
 

 


-S-

--------------------------------------------------------------------------------

